

Exhibit 10.77
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 30,
2009, by and between Save the World Air, Inc, a Nevada corporation (the
“Company”), whose address is 235 Tennant Avenue, Morgan Hill, California 95037,
and Cecil Bond Kyte (“Executive”), an individual, whose address is 1267 Bel Air,
Santa Barbara, California 93105, with reference to the following:
 
RECITALS
 
A. Executive has certain technical knowledge, skills and abilities pertaining to
the business in which the Company engages.
 
B. The Company wishes to employ Executive as its  Chief Executive Officer, and
Executive wishes to accept employment with the Company, all on the terms and
subject to the conditions set forth in this Agreement.
 
AGREEMENT
 
Accordingly, the parties agree as follows:
 
1. EFFECTIVE DATE AND TERM. Unless sooner terminated as provided in this
Agreement, including as a result of the Company’s early termination of this
Agreement as provided in Section 4 below, the Company shall employ Executive for
an initial term commencing on a date to be agreed between the parties but not
later than January 30, 2009   (the “Effective Date”) and continuing thereafter
until the close of business on the day immediately preceding the first
anniversary of the Effective Date.   Thereafter, this Agreement shall be renewed
for successive one year periods unless either party shall give written notice to
the other, not later than October 31th of the then-current year of the Term that
this Agreement shall not be renewed (the “Expiration Date”). This Agreement
shall in all respects terminate on the Expiration Date, except for those
obligations of either party that are expressly stated to continue after such
time or by nature will continue after such time. The period beginning on the
Effective Date and ending on the earlier of the Expiration Date or the date
Executive’s employment under this Agreement actually terminates is referred to
as the “Term.”
 
2. POSITION AND DUTIES.
 
2.1 General Duties. Executive shall serve as the Company’s  Chief Executive
Officer, and in such capacity shall be one of the Company’s senior executive
officers. Executive’s duties shall be consistent with such position. In carrying
out his duties, Executive shall use Executive’s best efforts, skills, judgment
and abilities, and shall at all times promote the Company’s interests and
perform and discharge well and faithfully, those duties. Executive shall report
directly to the Company’s Board of Directors. In acting on the Company’s behalf,
Executive shall observe and be governed by all of the Company’s rules and
policies, In addition, Executive shall abide by all of the requirements of the
Securities and Exchange Commission, and adhere to the policies and requests of
the Company with respect thereto, as the same may exist from time to time,
applicable to executive officers of public companies.
 
2.2 Full-Time Employment. At all times during the Term, Executive shall devote
Executive’s entire business time, attention and energies to the Company’s
business, and shall furnish services for the Company and for its subsidiaries,
affiliates and divisions. During the Term, Executive shall not engage in any
activity that would materially interfere with or adversely affect Executive’s
performance of Executive’s duties under this Agreement or which could reasonably
be expected to be competitive with or adverse to the business of the Company or
any of its subsidiaries, affiliates or divisions.


2.3 Place of Performance. In connection with Executive’s employment under this
Agreement, Executive shall be based at the Company’s offices where the same are
from time to time located during the term of this Agreement, and which are, on
the date hereof, in Morgan Hill, California.

 
1

--------------------------------------------------------------------------------

 

 
3. COMPENSATION.
 
3.1 “Compensation”. “Compensation” means the Base Salary (as defined below) and
bonus, if any, pursuant to this Section 3.
 
3.2 Base Salary. For all services rendered pursuant to this Agreement to the
Company and any of its subsidiaries and affiliates, commencing on the Effective
Date Executive shall receive a base salary (as may be adjusted from time to
time, the “Base Salary”) of $200,000 per year. On or prior to each anniversary
of the Effective Date, the Company’s Board of Directors, or the appropriate
committee thereof, shall review the performance of the Executive hereunder and
shall consider whether or not to alter the Base Salary; provided that the Base
Salary shall not be reduced unless such reduction is in proportion to, and on
all of the other terms and conditions promulgated in connection with, a
reduction in salaries paid to other senior executives of the Company generally.


3.3 Bonus. Executive shall be eligible to receive an annual cash bonus in an
amount equal to 2% of the Company’s net profit, if any, for its most recently
completed fiscal year, computed in accordance with generally accepted accounting
principles applied consistently with prior periods.  The bonus shall be payable,
if at all, on the anniversary date of employment of each year of the term;
provided that no bonus shall be payable if the Executive is not, on such payment
date, in the employ of the Company.


3.4 Benefits. Executive shall be eligible to receive employee benefits during
the Term, at such times and on such terms and conditions as such benefits are
made available to the senior employees of the Company generally.  In addition,
Executive shall receive paid vacation of four weeks per year. Executive shall be
entitled to participate in the Company’s stock option plan as determined by the
Compensation Committee of the Board of Directors (the “Compensation Committee”)
in its sole, full and absolute discretion, such participation to be in addition
to the stock option grant provided for pursuant to Section 3.7 below. The
Company shall provide to the Executive an unaccountable monthly automobile
allowance of $900.00, which amount shall be payable on the  last day of each
month during the Term. Notwithstanding the provisions of the first sentence of
this Section 3.4, the Executive may elect not to participate in any group health
insurance plan which may be offered to employees of the Company.  If the
Executive elects not to participate in such group health insurance plan, the
Executive shall be paid on the last day of each month during the Term the lesser
of (i) the premium the Company would have paid to include the Executive as a
participant in the Company’s group health insurance plan and (ii) the sums paid
by the Executive in connection with maintaining private health insurance for the
Executive.


3.5 Expenses. The Company shall reimburse Executive for all reasonable and
ordinary expenses determined in the Company’s sole discretion that Executive
incurs or pays during the Term in performing Executive’s services under this
Agreement.   Ordinary expenses reimbursable to the Executive pursuant to this
Section 3.5 shall include the reasonable costs paid by the Executive for
maintaining dsl Internet access and other direct costs of maintaining an office
at the home of the Executive, but only until such time as the Company shall
provide to the Executive an office at a location reasonably acceptable to the
Executive. The Company shall, however, be required to make any such
reimbursement only after Executive presents appropriate written expense
statements, vouchers or such other supporting information in accordance with the
Company’s reimbursement policies, as the Company may adopt from time to time.
The Company shall notify Executive of any dispute with respect to any such
expenses within three months of any request for reimbursement or the expense
shall be classified as non-recoverable. Reimbursements shall be in arrears
unless other arrangements are made in advance.
 
3.6 Payment of Compensation. All Compensation and other amounts payable to
Executive under this Agreement, whether for a period during or after the Term,
shall be paid in such installments and on such schedule as the Company may from
time to time implement for general payroll purposes, provided that the Base
Salary shall be paid at least monthly. Any Base Salary required to be paid to
Executive upon a termination of Executive’s employment in excess of amounts
accrued through the Date of Termination (as defined in Section 4.1.1 below)
shall be paid in the same manner that Base Salary is paid during the Term, but
not more than 30 days from the Date of Termination. Any payments made by the
Company shall be designated by the Company as applied towards base compensation,
bonus payment or other remuneration as the case may be. Any payments made prior
to the effective date of this Agreement shall not be applied to any calculations
called for in this Agreement.

 
2

--------------------------------------------------------------------------------

 

 
3.7 Stock Option Grant.  Subject to the final decision of the Compensation
Committee, the Company will use its reasonable efforts to cause to be granted to
Executive:
 
  An option (the “ Option”) to purchase a number of shares (the “Supplemental
Option Shares”) of the Company’s common stock equal to the result of (A) 100,000
divided by (B) the closing price per share of the Company’s Common Stock for the
five trading days preceding the first anniversary of the Effective Date.
The  Option shall be an incentive stock option, shall be exercisable at the
closing price per share on the first anniversary of the Effective Date, shall be
exercisable for ten years from the date of grant and shall vest on the second
anniversary of the Effective Date.
 
Consistent with the foregoing, the precise terms and conditions of the
agreements evidencing the Option and the (“Stock Option Agreement”) to be
entered into between the Company and the Executive shall be as determined by the
Board of Directors and/or the Compensation Committee.


 
4. TERMINATION AND COMPENSATION UPON TERMINATION.
 
4.1 Definitions.
 
4.1.1 “Date of Termination” has the following meaning: (a) in the case of a
termination of Executive’s employment pursuant to this Agreement due to
Executive’s death or Disability (as defined below), the date Executive dies or
the date on which it is determined that Executive has suffered a Disability, as
applicable; and (b) in the case of any other termination of Executive’s
employment pursuant to this Agreement, the date specified for termination of
Executive’s employment in the Notice of Termination (as defined below), provided
that the date specified shall be no earlier than the time the Notice of
Termination is delivered.
 
4.1.2 “Notice of Termination” means a written document delivered by the party
terminating this Agreement to the other party that specifies (i) the section of
this Agreement pursuant to which termination is being made and (ii) (the Date of
Termination.
 
4.2 Effectiveness of Termination. Termination of Executive’s employment, for any
reason, shall be effective upon the Date of Termination.
 
4.3 Death. Upon Executive’s death, this Agreement shall automatically forever
terminate.
 
4.4 Disability. The Company may, acting in its sole and absolute discretion,
terminate Executive’s employment under this Agreement because of Executive’s
Disability by delivering to Executive of a Notice of Termination, which
termination shall be effective 30 days after delivery of such Notice of
Termination. For purposes of this Agreement, “Disability” means Executive’s
physical or mental incapacity or illness rendering Executive unable to perform
Executive’s duties under this Agreement on a long-term basis (i) as evidenced by
Executive’s failure or inability to perform Executive’s duties under this
Agreement for a total of 90 days in any 360 day period, or (ii) as determined by
an independent and licensed physician whom the Company selects, or (iii) as
determined without recourse by the Company’s disability insurance carrier, if
any.
 
4.5 Termination by Company Without Cause. The Company may, acting in its sole
and absolute discretion, at any time terminate Executive’s employment under this
Agreement, upon no notice without Cause (as defined below), or for any reason
whatsoever or for no reason, by delivering to Executive a Notice of Termination.


4.6 Termination for Cause. The Company may at any time terminate Executive’s
employment for Cause by delivering to Executive a Notice of Termination. For
purposes of this Agreement, “Cause” means that the Company, reasonably and in
good faith, forms the belief that Executive has (i) committed any act or
omission constituting a material breach of this Agreement; (ii) engaged in gross
negligence or willful misconduct in connection with the Company’s business;
(iii) been convicted of, or plead guilty or nolo contendre in connection with,
fraud or any crime that constitutes a felony or that involves moral turpitude or
theft; or (iv) undertaken any act injurious to the Company’s business, including
insubordination or failure to follow a directive of any of Executive’s
superiors.

 
3

--------------------------------------------------------------------------------

 

 
4.7 Voluntary Termination. Executive may terminate Executive’s employment with
the Company at any time, for any reason whatsoever, by giving the Company a
Notice of Termination, which termination shall be effective on the sooner of (i)
30 days after delivery of such Notice of Termination or (ii) the Company’s
notice to the Executive that it has accepted the Notice of Termination delivered
by the Executive.
 
4.8 Involuntary Termination. The Company may terminate this Agreement in
conjunction with a Change of Control, merger, acquisition, bankruptcy or
dissolution of the Company. The Company shall pay Executive the amounts provided
for in Section 4.9 below upon any termination pursuant to this Section 4.8.  For
purposes of this Agreement, “Change of Control” means the occurrence of one or
more of the following events:
 
(i) the consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than fifty percent
(50%) of the combined voting power of the continuing or surviving entity’s
securities outstanding immediately after such merger, consolidation or other
reorganization is owned by persons who were not stockholders of the Company
immediately prior to such merger, consolidation or other reorganization; or
 
(ii) the sale, transfer or other disposition of all or substantially all of the
Company’s assets.
 
4.9 Payment Upon Termination. If Executive’s employment under this Agreement is
terminated by the Company pursuant to Section 4.8, Executive shall be entitled
to receive (i) all Compensation that has accrued through the Date of
Termination, plus (ii) a severance payment equal to one year’s Compensation,
plus the Executive shall be entitled to continue to participate in the Company’s
employee benefit programs offered to other senior management employees of the
Company for a period of 12 months following the Date of Termination; provided,
however, that if at any time while the Company is required to pay severance to
Executive pursuant to clause (ii) of this paragraph any event occurs that would
cause the termination of Executive’s employment (for example, Executive dies) or
give rise to the right of the Company to terminate this Agreement for Cause or
due to Executive’s Disability were Executive still employed pursuant to this
Agreement, then the Company’s obligation to pay such severance shall thereupon
immediately terminate.  If Executive’s employment under this Agreement is
terminated  for any other reason except for termination pursuant to Section 4.8,
Executive (or in the case of Executive’s death, Executive’s estate or other
legal representative) shall only be entitled to receive the Compensation accrued
through the Date of Termination.
 
4.10 Effect of Termination. The amounts payable to Executive pursuant to
Section 4.9 upon a termination of Executive’s employment shall upon payment
constitute full and complete satisfaction of the Company’s obligations to
Executive in connection with this Agreement and the Company’s employment of
Executive. Executive shall have no further rights or remedies with respect to or
against the Company in connection with this Agreement or the Company’s
employment of Executive. Notwithstanding anything to the contrary in this
Agreement, Executive’s representations, warranties, covenants, duties and other
obligations set forth under Sections 5, 6, 7, 10 and 11 of this Agreement shall
survive and continue after any termination of this Agreement, regardless of the
reason for the termination.
 
5. WORK MADE FOR HIRE
 
5.1 Assignment.  Executive and/or designates of the Executive shall promptly and
fully inform the Company of, and disclose to the Company, any and all ideas,
processes, trademarks, trade names, service marks, service mark applications,
copyrights, mask work rights, fictitious business names, technology, patents,
know-how, trade secrets, computer programs, original works of authorship,
formulae, concepts, themes, inventions, designs, creations, new works,
derivative works and discoveries, and all applications, improvements, rights and
claims related to any the foregoing, and all other intellectual property,
proprietary rights and work product, whether or not patentable or copyrightable,
registered or unregistered or domestic or foreign, and whether or not relating
to a published work, that Executive develops, makes, creates, conceives or
reduces to practice during the Term, whether alone or in collaboration with
others (collectively, “Invention Ideas”). Executive hereby assigns to the
Company exclusively in perpetuity throughout the world all right, title and
interest (choate or inchoate) in (i) the Invention Ideas, (ii) all precursors,
portions and work in progress with respect thereto and all inventions, works of
authorship, mask works, technology, information, know-how, materials and tools
relating thereto or to the development, support or maintenance thereof and
(iii) all copyrights, patent rights, trade secret rights, trademark rights, mask
works rights, sui generis database rights and all other intellectual and
industrial property rights of any sort and all business, contract rights, causes
of action, and goodwill in, incorporated or embodied in, used to develop, or
related to any of the foregoing (collectively “Intellectual Property”). All
copyrightable Invention Ideas are intended by Executive to be a
“work-made-for-hire” by Executive for the Company and owned by the Company
pursuant to Section 201 (b) of Title 17 of the United States Code.  Executive
shall do and perform, or cause to be done and performed, all such further acts
and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as the Company may reasonably request
in order to obtain patent or copyright registration on all Invention Ideas and
Intellectual Property, and shall execute and deliver all documents, instruments
and agreements, including the formal execution of an assignment of copyright
and/or patent application or issued patent, and do all things necessary or
requested by the Company, in order to enable the Company to ultimately and
finally obtain and enforce full and exclusive title to all Invention Ideas and
Intellectual Property and all rights assigned pursuant to this Section 5.
Executive hereby appoints the Company as Executive’s irrevocable
attorney-in-fact for the purpose of executing and delivering all such documents,
instruments and agreements, and performing all such acts, with the same legal
force and effect as if executed and delivered and taken by Executive.

 
4

--------------------------------------------------------------------------------

 



5.2 License.  If for any reason the foregoing assignment is determined to be
unenforceable Executive grants to the Company a perpetual, irrevocable,
worldwide, royalty-free, exclusive, sub-licensable right and license to exploit
and exercise all such Invention Ideas and Intellectual Property.
 
5.3 Presumptions.  Because of the difficulty of establishing when Executive
first conceives of or develops Intellectual Property, proprietary rights or work
product or whether such Intellectual Property, proprietary rights or work
product results from access to the Company’s confidential and proprietary
information or equipment, facilities or data, Executive agrees that any
Intellectual Property, proprietary rights and work product shall be presumed to
be an Invention Idea if it is conceived, developed, used, sold, exploited or
reduced to practice by Executive or with the aid of Executive within one year
after the normal termination of Executive’s employment with the Company.
Executive can rebut that presumption if Executive proves that the intellectual
property, proprietary rights and work product (i) was first conceived or
developed after termination of Executive’s employment with and by the Company;
(ii) was conceived or developed entirely on Executive’s own time without using
the Company’s equipment, supplies, facilities or confidential and proprietary
information; and (iii) did not result from any work performed by Executive for
or on behalf of the Company.
 
5.4 Exclusions.  Executive acknowledges that there is no intellectual property,
proprietary right or work product that Executive desires not to be deemed
Invention Ideas or Intellectual Property and thus to exclude from the above
provisions of this Agreement. To the best of Executive’s knowledge, there is no
other existing contract in conflict with this Agreement or any other contract to
assign ideas, processes, trademarks, service marks, inventions, technology,
computer programs, original works of authorship, designs, formulas, discoveries,
patents or copyrights that is now in existence between Executive and any other
person or entity.
 
5.5 Labor Code.  This Section 5 shall not operate to require Executive to assign
to the Company any of Executive’s rights to inventions, intellectual properties
or work products that would not be assignable under the provisions of California
Labor Code Section 2870. Executive represents and warrants to the Company that
this paragraph constitutes the Company’s written notification to Executive of
the provisions of Section 2870 of the California Labor Code, and Executive
represents and warrants to the Company that Executive has reviewed Section 2870
of the California Labor Code.
 
6. UNFAIR COMPETITION AND PROTECTION OF PROPRIETARY INFORMATION.
 
6.1 Proprietary Information.  Executive shall not at any time (including after
Executive’s employment with the Company terminates) divulge, furnish or make
accessible to anyone any of the Company’s Proprietary Information, or use in any
way any of the Company’s Proprietary Information other than as reasonably
required to perform Executive’s duties under this Agreement. Executive shall not
undertake any other acts or omissions that would reduce the value to the Company
of the Company’s Proprietary Information. The restrictions on Executive’s use of
the Company’s Proprietary Information shall not apply to knowledge or
information that Executive can prove is part of the public domain through no
fault of Executive. Executive agrees that such restrictions are fair and
reasonable.


6.2 Injunctive Relief.  Executive agrees that the Company’s Proprietary
Information constitutes a unique and valuable asset of the Company that the
Company acquired at great time and expense, and which is secret and confidential
and will only be available to or communicated to Executive in confidence in the
course of Executive’s provision of services to the Company. Executive also
agrees that any disclosure or other use of the Company’s Proprietary Information
other than for the Company’s sole benefit would be wrongful, would constitute
unfair competition and will cause irreparable and incalculable harm to the
Company and to its subsidiaries, affiliates and divisions. In addition to all
other remedies the Company may have, it shall have the right to seek and obtain
appropriate injunctive and other equitable relief, including emergency relief,
to prevent any violations of this Section 6.
 
6.3 Non-Solicitation.  Executive agrees that the Company’s employees constitute
a valuable asset of the Company. Executive agrees that Executive shall not,
during the Term and for a period of two years thereafter, directly or
indirectly, for Executive or on behalf of any other person or entity, solicit
any person who was an employee of or consultant to the Company (at any time
while Executive is performing any services for the Company, or at any time
within twelve months prior to or after such solicitation) for a competing
business or otherwise induce or attempt to induce any such persons to terminate
their employment or relationship with the Company or otherwise to disrupt or
interfere, or attempt to disrupt or interfere, with the Company’s employment or
relationships with such persons. Executive agrees that any such solicitation,
inducement or interference would be wrongful and would constitute unfair
competition, and will cause irreparable and incalculable harm to the Company.
Further, Executive shall not engage in any other unfair competition with the
Company. Executive agrees that such restrictions are fair and reasonable.

 
5

--------------------------------------------------------------------------------

 

 
6.4 Privacy.  Executive recognizes and agrees that Executive has no expectation
of privacy with respect to Company’s telecommunications, networking or
information processing systems (including stored computer files, e-mail messages
and voice messages), and that Executive’s activity, and any files or messages,
on or using any of those systems may be monitored at any time without notice.
 
6.5 Definition.  As used in this Agreement, “Company’s Proprietary Information”
means any knowledge, trade secrets (including “trade secrets” as defined in
Section 3426.1 of the California Civil Code), Invention Ideas, proprietary
rights or proprietary information, intangible assets or property, and other
intellectual property (whether or not copyrighted or copyrightable or patented
or patentable), information and materials (including processes, trademarks,
trade names, service marks, service mark applications, copyrights, mask work
rights, technology, patents, patent applications and works of authorship), in
whatever form, including electronic form, and all goodwill relating or
appurtenant thereto, owned or licensed by the Company or any of its
subsidiaries, affiliates or divisions, or directly or indirectly useful in any
aspect of the business of the Company or its subsidiaries, affiliates or
divisions, whether or not marked as confidential or proprietary and whether
developed by Executive, by the Company or its subsidiaries, affiliates or
divisions or by others. Without limiting the foregoing, the Company’s
Proprietary Information includes (a) the names, locations, practices and
requirements of any of the Company’s customers, prospective customers, vendors,
suppliers and personnel and any other persons having a business relationship
with the Company; (b) confidential or secret development or research work of the
Company or its subsidiaries, affiliates or divisions, including information
concerning any future or proposed services or products; (c) the Company’s
accounting, cost, revenue and other financial records and documents and the
contents thereof; (d) the Company’s documents, contracts, agreements,
correspondence and other similar business records; (e) confidential or secret
designs, software code, know how, processes, formulae, plans and devices; and
(f) any other confidential or secret aspect of the business of the Company or
its subsidiaries, affiliates or divisions.
 
7. RESTRICTION OF EXECUTIVE’S ACTIVITIES. During the Term, including any period
during which the Company is making any payments to Executive pursuant to this
Agreement, neither Executive nor any person or entity acting with or on
Executive’s behalf, nor any person or entity under the control of or affiliated
with Executive, shall, directly or indirectly, in any way Compete with the
Company. Executive agrees that, if Executive has any business to transact on
Executive’s own account that is similar to the business entrusted to Executive
by the Company, Executive shall notify the Company and always give preference to
the Company’s business. Executive agrees that such restrictions are fair and
reasonable. For purposes of this Agreement, “Compete” means doing any of the
following: (i) selling products or services to any person or entity that was or
is (at any time, including during the Term and the period when the provisions of
this paragraph are in effect) a client or customer of the Company (or its
subsidiaries, affiliates or divisions) or on a list of prospective clients or
customers of the Company, or calling on, soliciting, taking away or accepting
any such person or entity as a client or customer, or any attempt or offer to do
any of the foregoing; (ii) entering into, or any attempt or offer to enter into,
any business, enterprise or activity that is in any way similar to or otherwise
competitive with the business that the Company (or its subsidiaries, affiliates
or divisions) conducted at any time during the Term or any time the provisions
of this paragraph are in effect, or (iii) directly or indirectly assisting any
person or entity to take or attempt or offer to take any of the actions
described in the foregoing clauses (i) or (ii).
 
8. NOTICES. Any notice, statement, request or consent made hereunder shall be in
writing and shall be given as follows: (a) to Executive by Federal Express, or
any other nationally recognized overnight carrier, addressed to Executive at his
address stated as set forth in the preamble paragraph of this Agreement or at
such other address as Executive may designate by notice to the Company as
provided herein, and (b) to the Company by Federal Express or any other
nationally recognized overnight carrier to the Company’s s address stated as set
forth in the preamble paragraph of this Agreement or to such other address as
the Company may designate by notice to Executive as provided herein. Any such
communication shall be deemed to have been given to Executive or the Company on
the first business day following that mailing. In addition, any such
communication may also be given by (i) personal delivery which shall be deemed
to have been given upon delivery; (ii) facsimile which shall be deemed to have
been given upon telephonic confirmation of successful transmission; or
(iii) first class certified mail, return receipt requested, postage prepaid,
addressed to the party to whom that notice is to be given and when notice is
given in this manner it shall be deemed received on the third day after that
notice was deposited with the United States Postal Service.



 
6

--------------------------------------------------------------------------------

 

9. ASSIGNMENT; SUCCESSORS
 
9.1 By Company. This Agreement is fully assignable by the Company to any person
or entity, including any successor entity; provided, however, that any such
person or entity shall assume the Company’s obligations under this Agreement in
accordance with its terms.
 
9.2 By Executive. Executive may not assign this Agreement or any part of this
Agreement without the Company’s prior written consent, which consent may be
given or withheld by the Company acting in its sole and absolute discretion.
 
10. REMEDIES.
 
10.1 Uniform Trade Secrets Act. If Executive breaches any provision of Section 6
of this Agreement, the Company shall have the right to invoke any and all
remedies provided under the California Uniform Trade Secrets Act (California
Civil Code §§3426, et seq.) or other statutes or common law remedies of similar
effect.
 
10.2 Non-Exclusive Remedies. The remedies provided to the Company in this
Section 10 are cumulative, and not exclusive, of any other remedies that may be
available to the Company.
 
10.3 Arbitration. Any controversy, dispute or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement or Executive’s employment with the Company, shall be settled
exclusively by arbitration, before a single arbitrator, in accordance with this
Section and the then most applicable rules of the American Arbitration
Association, except as modified by this Section 10.3, but only if one (or both)
of the parties requests such arbitration. The arbitrator shall be bound by the
express provisions of this Agreement and by the laws of the jurisdiction chosen
by the parties to be the law governing the interpretation of this Agreement. The
arbitrator shall permit such discovery as required by applicable law and as
sufficient to adequately arbitrate Executive’s statutory claims (if any have
been asserted), including access to essential documents and witnesses where
required by applicable law. Judgment upon any award rendered by the arbitrator
may be entered by any state or federal court having jurisdiction thereof.
Notwithstanding the foregoing, to the extent permitted by applicable law either
party may in an appropriate manner apply to a court pursuant to California Code
of Civil Procedure Section 1281.8, or any comparable provision, for provisional
relief, including a temporary restraining order or a preliminary or permanent
injunction (such as specified in Section 10.1 of this Agreement), on the ground
that the award to which the applicant may be entitled in arbitration may be
rendered ineffectual without provisional relief. Nor shall anything in this
Section 10 (to the extent permitted by applicable law) prevent any party from
(i) joining any party as a defendant in any action brought by or against a third
party; (ii) bringing an action in court to effect any attachment or garnishment;
or (iii) bringing an action in court to compel arbitration as required by this
Section 10.
 
If the parties are unable to agree upon an arbitrator, the parties shall select
a single arbitrator from a list of nine arbitrators drawn by the parties at
random from the “Independent” (or “Gold Card”) list of retired judges. If the
parties are unable to agree upon an arbitrator from the list so drawn, then the
parties shall each strike names alternately from the list, with the first strike
being determined by lot. After each party has used four strikes, the remaining
name on the list shall be the arbitrator. If such person is unable to serve for
any reason, the parties shall repeat this process until an arbitrator is
selected.
 
This agreement to resolve any disputes by binding arbitration shall extend to
claims against any parent, subsidiary or affiliate of each party, and, when
acting within such capacity, any officer, director, shareholder, employee or
agent of each party, or of any of the above, and shall apply as well to claims
arising out of state and federal statutes and local ordinances as well as to
claims arising under the common law. In the event of a dispute subject to this
Section 10 the parties shall be entitled to reasonable discovery subject to the
discretion of the arbitrator. The remedial authority of the arbitrator shall be
the same as, but no greater than, would be the remedial power of a court having
jurisdiction over the parties and their dispute. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that he or she would be entitled to
summary judgment if the matter had been pursued in court litigation.
 
To the extent permitted by law, the initial fees and costs of the arbitrator
shall be borne by the Company, with the Company being responsible for the costs
and fees of the arbitration and the prevailing party shall be entitled to
reimbursement for legal fees and costs incurred by the other.

 
7

--------------------------------------------------------------------------------

 

 
The arbitrator shall render an award and written opinion, and the award shall be
final and binding upon the parties.
 
Any arbitration shall take place in the county of Los Angeles, California.
 
THE PARTIES UNDERSTAND THAT BY AGREEING TO ARBITRATE IN THE MANNER REQUIRED BY
THIS SECTION 10, THEY ARE WAIVING THEIR RIGHTS TO HAVE ANY DISPUTE ARISING OUT
OF THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT BY THE COMPANY TRIED BEFORE AND
ADJUDICATED BY A JURY, INCLUDING DISPUTES RELATING TO ANY CLAIM EXECUTIVE MAY
HAVE FOR UNLAWFUL TERMINATION OF HER EMPLOYMENT OR FOR A VIOLATION OF ANY
FEDERAL, STATE OR OTHER LAW OR STATUTORILY PROTECTED RIGHTS, (SUCH AS, WITHOUT
LIMITATION, AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED, 29 U.S.C. §§
621—634; OLDER WORKERS BENEFIT PROTECTION ACT, AS AMENDED, 29 U.S. §§ 621, 623;
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. §§
2000E—2000E-17; THE FAIR LABOR STANDARDS ACT OF 1938 AS AMENDED; THE EQUAL PAY
ACT OF 1963, AS AMENDED, 29 U.S.C. §§ 206(D); THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED, 29 U.S.C. §§ 1001—1461; THE WORKER ADJUSTMENT
AND RETRAINING NOTIFICATION ACT, AS AMENDED, 29 U.S.C. § 2101 ET SEQ.; THE
NATIONAL LABOR RELATIONS ACT, AS AMENDED, 29 U.S.C. §§ 151-169; FAMILY AND
MEDICAL LEAVE ACT OF 1993, AS AMENDED, 29 U.S.C. § 825 ET SEQ. AMERICANS WITH
DISABILITY ACT OF 1990, AS AMENDED, 42 U.S.C. §§ 12101 ET. SEQ.; INFLICTION OF
EMOTIONAL DISTRESS, DEFAMATION, PERSONAL INJURY AND BREACH OF CONTRACT, WHICH
INCLUDE DISCRIMINATION ON THE BASIS OF AGE, RACE, GENDER, DISABILITY, ETHNIC
ORIGIN OR SEXUAL ORIENTATION). NEVERTHELESS, BOTH PARTIES AGREE TO WAIVE ALL
SUCH RIGHTS THEY MAY HAVE TO A JURY TRIAL AND TO SUBMIT ALL SUCH DISPUTES TO
BINDING ARBITRATION IN ACCORDANCE WITH THE TERMS OF THIS SECTION 10.
 

                 
Company
 
/s/            
     
Executive
 
/s/           
   
(initials)
         
(initials)
                 

 
11. NO CONFLICT. Executive represents and warrants that neither his execution of
this Agreement nor his performance under this Agreement will (i) violate,
conflict with or result in a breach of any provision of, or constitute a default
(or an event that, with notice or lapse of time, or both, would constitute a
default) under, any contract or other obligation to which Executive is a party
or by which he is bound; or (ii) violate any judgment or other order applicable
to Executive. Executive shall indemnify, defend and hold harmless the Company
from and against any and all claims, liabilities, lawsuits, judgments, losses,
costs, fees and expenses (including reasonable attorneys’ fees, costs and
expenses) that the Company or any of its agents, affiliates, employees,
shareholders, officers or directors may suffer or incur as a result of
Executive’s breach or alleged or threatened breach of any of the representations
and warranties set forth in this paragraph.
 
12. GENERAL.
 
12.1 Captions. The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
12.2 Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with regard to the subject matter hereof and
supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties.
 
12.3 Amendments; Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms or covenants of this Agreement may
be waived, only by a written instrument executed by both of the parties hereto,
or in the case of a waiver, by the party waiving compliance. The failure of
either party at any time or times to require performance of any provision of
this Agreement shall in no manner affect such party’s right at a later time to
enforce such performance. No waiver by either party of the breach of any term or
covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.

 
8

--------------------------------------------------------------------------------

 

 


 
12.4 No Other Representations. No representation, promise or inducement has been
made by either party that is not embodied in this Agreement, and neither party
shall be bound by or be liable for any alleged representation, promise or
inducement not so set forth.
 
12.5 Severability. If any of the provisions of this Agreement (including
Section 10) are determined to be unlawful or otherwise unenforceable, in whole
or in part, such determination shall not affect the validity of the remainder of
this Agreement, and this Agreement shall be reformed to the extent necessary to
carry out its provisions to the greatest extent possible and, with respect to
reformation of any provision of Section 10, to ensure that the resolution of all
conflicts between the parties (including those arising out of statutory claims)
shall be resolved by neutral, binding arbitration. If a court should find that
any provision set forth in Section 10 is not absolutely binding, the parties
intend that any arbitration decision and award with respect to this Agreement be
fully admissible in evidence in any subsequent action, given great weight by any
finder of fact, and treated as determinative to the maximum extent permitted by
law.
 
12.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement, to produce or account for more than one such
counterpart.
 
12.7 Withholding. Notwithstanding anything in this Agreement to the contrary,
all payments that the Company is required to make under this Agreement to
Executive or Executive’s estate or beneficiaries shall be subject to the
withholding of such amounts relating to taxes as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.
 
12.8 Tax Consequences. The Company shall have no obligation to any person
entitled to the benefits of this Agreement with respect to any tax obligation
any such person incurs as a result of or attributable to this Agreement,
including any supplemental agreements, stock option plans or employee benefit
plans, or arising from any payments made or to be made under this Agreement or
thereunder.
 
12.9 Consent to Jurisdiction. The parties to this Agreement agree that all
actions or proceedings arising directly or indirectly from this Agreement shall
be arbitrated or litigated before arbitrators or in courts having a situs within
Loa Angeles, California; hereby consent to the jurisdiction of any local, state
or federal court in which such an action or proceeding is commenced that is
located in Los Angeles County, California; agree not to disturb such choice of
forum (including waiving any argument that venue in any such forum is not
convenient); agree that any litigation initiated by any party hereto in
connection with this Agreement may be venued in either the state or federal
courts located in Orange County, California; agree that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
and waive the personal service of any and all process upon them and consent that
all such service of process may be made by certified or registered mail, return
receipt requested, addressed to the respective parties at the address set forth
above.
 
12.10 Gender References. References in this Agreement to any gender shall
include the masculine, feminine and neuter genders.
 
 
 [remainder of page intentionally left blank]

 
9

--------------------------------------------------------------------------------

 

 


 
12.11 Construction. In all instances when appearing in this Agreement, the terms
“including,” “include” and “includes” shall be deemed to be followed by “without
limitation.”


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 

         
SAVE THE WORLD AIR, INC.
         
By:
 
    /S/  EUGENE E. EICHLER
   
Title:
 
Interim Chief Financial Officer
                       
EXECUTIVE:
       
 /S/ CECIL BOND KYTE
   
Cecil Bond Kyte
   



 
 
10 

--------------------------------------------------------------------------------

 
 